DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 30 August 2022, with respect to the indefiniteness rejection of claim 10 have been fully considered and are persuasive.  The rejection of 31 March 2022 has been withdrawn. 

Applicant's arguments filed with respect to the prior art rejections of claims 10 and 16 have been fully considered but they are not persuasive. With regards to claims 10, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific structures and arrangement of the movement connector) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 10 recites “a movement connector positioned within the latch module and operable based upon the received control commands to selectively transfer movement of the factory hood latch release cable to the module hood latch release cable”, which is disclosed by Peterson as detailed in the rejection below. With regards to the amended claim 16, applicant further argues that the instant invention is distinguished from Peterson in that when Peterson’s solenoid block 16 is engaged, the cable 18 cannot move, whereas in the instant invention the enable signal allows the transfer of movement from the factory hood latch release cable to the module hood latch release cable. However, it is reasonable to interpret Peterson’s solenoid engage signal as the movement connector disable signal. Thus Peterson in view of Tieman teaches the recited limitations of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10-11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US-4702094-A) in view of Tieman (US-20150191943-A1).

With regards to claim 10, Peterson discloses a system (Figure 1) for utilizing a control device (12 Figure 1) to control the ability to release (Abstract) a hood (15 Figure 2) of a vehicle (Figure 2) having a hood latch (28 Figure 1) and a factory hood latch release cable (22 Figure 1), the system comprising: 
a latch module (16 Figure 1) that communicates with the control device to receive control commands from the control device (Col 5 Para 4); 
a module hood latch release cable (18 Figure 1) extending from the latch module to the hood latch; and 
a movement connector (48 Figure 3) positioned within the latch module and operable based upon the received control commands to selectively transfer movement of the factory hood latch release cable to the module hood latch release cable to move the hood latch between latched and unlatched conditions (Col 5 Para 2).
Peterson does not disclose that the control device and latch module communicate wirelessly via transceivers.
However, Tieman discloses a related latch control system in which a control device (22 Figure 1), such as a smartphone (Para 0023), having a transceiver (24 Para 0023) communicates wirelessly with a lock module (10 Figure 1) having a transceiver (14 Figure 1) and a controller (12 Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wireless communication features of Tieman to the control device and latch module of Peterson. One would have been motivated to make these additions in order to gain wireless remote control of the latch module.
Thus, Peterson in view of Tieman teaches a control device having a transceiver, and a wireless latch module including a control module transceiver that communicates with the transceiver of the control device to receive control commands from the control device.

With regards to claim 11, Peterson in view of Tieman teaches the system of claim 10, wherein the wireless latch module (16 Figure 1 – Peterson) includes a controller (12 Figure 1 – Tieman) positioned to receive the control commands from the control module transceiver (24 Para 0023 – Tieman), 
wherein the controller operates to allow the transfers movement from the factory hood latch release cable to the module hood latch release cable only when the controller receives an enable command from the control device (12 Figure 1 – Peterson)(Col 5 Para 2 – Peterson).

With regards to claim 14, Peterson in view of Tieman teaches the system of claim 10, wherein the control device (12 Figure 1 – Peterson) is a smartphone (Para 0023 – Tieman).

With regards to claim 15, Peterson in view of Tieman teaches the system of claim 10, further comprising an emergency release cable (20 Figure 1 – Peterson) extending into the wireless latch module (16 Figure 1 – Peterson) and coupled (via movement connector 48, Figure 3 – Peterson) to the module hood latch release cable (18 Figure 1 – Peterson).

With regards to claim 16, Peterson discloses a method (Col 5 Para 2) of utilizing a control device (12 Figure 1) to selectively enable and disable a hood latch (28 Figure 1) of a vehicle (Figure 2) having a factory hood latch release cable (22 Figure 1), the system comprising: 
positioning a latch module (16 Figure 1) within the vehicle; 
receiving enable and disable signal at the latch module from the control device (Col 5 Para 4); 
enabling a movement connector (48 Figure 3) within the latch module to transfer movement from the factory hood latch release cable to a module hood latch release cable (18 Figure 1) to move the hood latch between latched and unlatched conditions only upon receiving the enable signal (disengaging the solenoid, Col 5 Para 2).
Peterson does not disclose that the control device and latch module communicate wirelessly via transceivers.
However, Tieman discloses a related latch control system in which a control device (22 Figure 1), such as a smartphone (Para 0023), having a transceiver (24 Para 0023) communicates wirelessly with a lock module (10 Figure 1) having a transceiver (14 Figure 1) and a controller (12 Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wireless communication features of Tieman to the control device and latch module of Peterson. One would have been motivated to make these additions in order to gain wireless remote control of the latch module.
Thus, Peterson in view of Tieman teaches a wireless latch module including a transceiver and a controller, the latch module receiving enable and disable signal at the controller from the control device.

With regards to claim 18, Peterson in view of Tieman teaches the method of claim 16, further comprising the step of preventing the transfer of movement from the factory hood latch release cable to the module hood latch release cable upon receiving the disable signal (engaging the solenoid, Col 5 Para 2 – Peterson).

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Tieman in further view of Erices (US-6932393-B2).

With regards to claim 12, Peterson in view of Tieman teaches the system of claim 11.
Peterson in view of Tieman does not disclose that the movement connector includes a pulley.
However, Erices discloses a similar latch control module for selectively coupling (Col 4 Para 10) a first (3 Figure 1a) and second (8 Figure 1a) element (Figures 6 and 7 show that the movement connector can also connect Bowden cables 2’ and 8’ when applied to a separately packaged latch control module) via a movement connector (1 Figure 1a) including a pulley (16 Figure 1a) mounted to a movable pulley block (11 Figure 1a) and a pulley jamb block (5 Figure 1a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the movement connector of Peterson with the movement connector of Erices. One would have been motivated to make this replacement in order to prevent damage to the factory latch cable by allowing an idle stroke (Col 4 Para 10) when the movement connector is in the decoupled state. 

With regards to claim 13, Peterson in view of Tieman in further view of Erices teaches the system of claim 12, further comprising a drive motor (13 Figure 1a – Erices) operable by the controller to move the pulley jamb block (5 Figure 1a – Erices) between an enabled position and a disabled position (Col 5 Para 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675